DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in “remodeling the immune system” the art of record contains no description of methods of doing so using the steps and reagents of the present claims.  The term “remodeling the immune system” is very broad, is not defined in the specification, and is interpreted to include nay manipulation of the immune system such that a desired state or outcome is achieved (e.g. vaccination/antibody production/reduction of an inflammatory response/reduced graft-versus-host/reduction of autoimmunity, etc.).  Yoon et al (2015) teach administration of a hydrogel/microparticle combination that includes a cytokine (GM-CSF) could lead to reduction in diabetic autoimmunity in mice, but do not teach administration leads to the recited sentinel lymph node changes or that macrophage/dendritic cells “take up” the EV particles and transport them to the cortex (presumably the lymph node cortex, although not specifically stated in the claims).  Su et al (2020) teach administration of exosomes comprising PD-L1 (considered a chemoattractant) with a hydrogel that could achieve immunosuppression at the site of wounds.  This reference suffers the same problems as Yoon et al regarding the other claim limitations and 
Amount of direction provided by the inventor and existence of working examples: The specification is focused on purification of exosomes via hydrogels.  In the working examples, exosomes are purified from U937 or HUT102 cells using a .  There are no working examples of the claimed invention.  Although the specification suggests methods by which one might attempt to remodel the immune system using hydrogel/exosome administration, there is no evidence that the method contemplated would actually produce a structure capable of providing the results as claimed.  Thus, in order to make and use the invention as claimed, the skilled artisan would have to further develop reagents and method steps such that a broad remodeling of the immune system via sentinel lymph nodes could be attained.  
Nature of the invention and Breadth of the claims:  The claims are directed to methods of remodeling the immune system, the properties of which have been outlined above. The claims are not limited to any particular “remodeling” outcome, any specific hydrogel, extracellular vesicle, or chemoattractant.  Thus, the claimed methods encompass a divergent genus of methods that potentially could alter any immune system function using any given 
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of exosome isolation is high, the level of skill in the art of using such exosomes in combination with  chemoattractants and hydrogels to remodel any characteristic of the immune system is low.  One would not be able to make and use the claimed methods given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of the claimed methods.  Likewise, all of the teachings in the instant application are specifically directed to purifying exosomes with additional prophetic statements suggesting how the technology developed for purification might be further developed for application in vivo for immune system remodeling.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, practicing the claimed invention would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Conclusion
No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633